Citation Nr: 1729576	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for squamous cell carcinoma (non-small lung cancer), status post right lower lobe wedge resection and mediastinal lymph node dissection, prior to April 19, 2016.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the October 2009 rating decision, the RO denied service connection for lung cancer.  Thereafter, new and material evidence was added to the record within one year of the decision.  In accordance with 38 C.F.R. § 3.156(b), in an April 2010 rating decision, the RO reconsidered the claim and granted service connection for status post right lower lobe wedge resection and mediastinal lymph node dissection for moderately differentiated squamous cell carcinoma (non-small lung cancer) stage IA.  A noncompensable (0 percent) rating was assigned, effective January 30, 2009.  The Veteran filed a timely Notice of Disagreement with the assigned rating in July 2010.  Thus, this matter is appropriately considered an initial rating claim stemming from the Veteran's original claim of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an August 2016 rating decision, the RO granted a 100-percent rating for squamous cell carcinoma (non-small lung cancer), status post right lower lobe wedge resection and mediastinal lymph node dissection, effective April 19, 2016.  Although this rating action constitutes a full grant of the benefits sought with respect to the period beginning April 19, 2016, the Veteran has continued to express disagreement regarding the noncompensable rating assigned prior to that date.  As such, the issues of entitlement to a compensable rating prior to April 19, 2016, and entitlement to a TDIU remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to a final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Increased Rating for Squamous Cell Carcinoma

As noted above, the Veteran's service-connected squamous cell carcinoma (non-small lung cancer), status post right lower lobe wedge resection and mediastinal lymph node dissection, is currently rated as noncompensable prior to April 19, 2016 and 100-percent disabling thereafter, pursuant to Diagnostic Code 6819.  See 38 C.F.R. § 4.97.

Under Diagnostic Code 6819, a 100-percent rating will be assigned for malignant neoplasms in any specified part of the respiratory system, exclusive of skin growths.  Id.  Benign neoplasms of the respiratory system are to be evaluated using an appropriate respiratory analogy.  Id. at Diagnostic Code 6820.

By way of history, the Veteran's VA medical records reflect that he was diagnosed with malignant non-small cell lung cancer after a routine chest X-ray in August 2007.  In November 2007, he underwent a right lower lobe wedge resection, right lower lobe completion wedge resection, and mediastinal lymph node dissection.

A March 2010 VA examination report reflects that the Veteran underwent routine surveillance since the 2007 resection of his squamous cell carcinoma, with no indication of active carcinoma.  The examiner indicated that the Veteran's past medical history was otherwise significant for tobacco use and chronic obstructive pulmonary disease (COPD), but that with respect to his history of lung cancer, "no further treatment was planned other than follow[-]up scans to see if the tumor recurs."

An April 2013 VA Respiratory Conditions examination report notes that the Veteran had undergone routine follow-up since his last VA examination but that "[t]here has been no recurrence of lung cancer."  The examiner remarked that the Veteran's decreased lung function, as demonstrated by his pulmonary function test (PFT) results, was solely due to COPD, and that his inhaler use was for COPD and not lung cancer.

In April 2015, the Veteran presented to the VA thoracic surgery clinic with a history of COPD and non-small cell lung cancer, status post resection in 2007.  A chest CT revealed an impression of post-procedural changes of the right lower lobe wedge resection; a 3 mm noncalcified nodule in the left upper lobe; and a 2 mm nodule in right upper lobe.  However, no "suspicious features" were identified.

In October 2015, the Veteran presented to the VA pulmonary clinic for management of his COPD.  The examiner noted that PFTs in 2015 showed "very severe obstructive defect" which was still in the severe obstructive range.  The assessment was COPD with very severe obstructive defect and ongoing smoking with history of recurrent exacerbations.

In February 2016, the Veteran presented to the VA primary care clinic with shortness of breath with activity, which was gradually worsening.  He reported that he was still smoking.  A history of lung cancer was noted, but no assessment of any respiratory condition was provided.

On April 10, 2016, the Veteran presented to the emergency department with labored breathing and productive cough.  The assessment was COPD exacerbation with no pneumonia identified on chest X-ray.

On April 19, 2016, a chest CT was performed which revealed a soft tissue nodule in the proximal left upper lobe bronchus, suspicious for lesion, and a new 4-mm nodule and questionable new 1-2-mm nodule in right upper lobe.  The impression was possible metastatic disease when compared to the April 2015 CT scan.  Subsequent testing revealed a recurrence of squamous cell carcinoma in both lungs.

The RO assigned a 100-percent rating effective April 19, 2016, based upon the determination that the CT scan performed on that date reflected the first indication of malignancy.  See August 2016 Rating Decision.  In so finding, the RO relied in part on an August 2016 medical opinion provided by a VA Physician's Assistant (PA), which included the following discussion:

It is my medical opinion that the veteran's declined lung function is less likely than not (less than 50 percent) proximately due to or the result of his service connection squamous cell carcinoma status post right lower lobe wedge resection . . . since the veteran['s] pulmonary function testing[] has demonstrated as a consistent severe obstructive lung defect since 2006.  The decreased pulmonary function testing is due to the veteran's non-service connected chronic obstructive pulmonary disease and continued tobacco use . . . .  There is no medical nexus for non-small cell lung cancer or any residuals of non-small cell lung cancer to cause a[n] obstructive defect on pulmonary function testing, and the veteran's lung cancer was in remission with no evidence of any residuals until 2016 per the evidence of record.

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran has argued that the August 2016 PA's opinion is inadequate because the PA is not an oncologist and therefore is "incompetent to render an adequate medical opinion regarding the appellant's pulmonary disorder."  See June 2017 Appellant's Brief.  While at the outset the Board disagrees with the assertion that a PA is incompetent to render an opinion of this nature, the Board, in this case, finds that the opinion is inadequate for other reasons.

In short, the opinion does not adequately address two of the crucial inquiries for rating neoplasms of the lung-first, whether it is at least as likely as not that the Veteran's lung cancer was malignant at any time prior to April 19, 2016; and second, whether it is at least as likely as not that any of the Veteran's respiratory symptoms, prior to April 19, 2016, were attributable to benign lung cancer and therefore necessitate evaluation using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97, Diagnostic Codes 6819, NOTE, and 6820.

The PA's opinion merely concludes that the Veteran's declining pulmonary function prior to April 19, 2016, was not the result of cancer but rather was caused by his (nonservice-connected) COPD.  While this may be true-the Veteran has offered no positive evidence of its falsity-it begs the question of whether the evidence of record at least as likely as not establishes malignancy at an earlier date or whether there were any other symptoms associated with benign neoplasms that would otherwise be compensable.  Consequently, a remand is necessary to obtain a medical opinion addressing the above issues.

TDIU

The Veteran is in receipt of a 100-percent schedular rating for squamous cell carcinoma, effective April 19, 2016.  The grant of a schedular 100% disability rating moots the issue of any entitlement to TDIU after the effective date of that rating.  See Herlehy v. Principi, 15 Vet.App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100% schedular rating was awarded in July 1989).  Thus, he is not eligible for a TDIU based on that disease from that date forward.  See Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).  With respect to entitlement to a TDIU prior to April 19, 2016, the Board finds that the claim is inextricably intertwined with the remaining increased rating issue on appeal, and therefore an adjudication of entitlement to a TDIU at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If appropriate upon resolution of any pending claims, the AOJ should consider whether referral of the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2016 to the present.

2.  Forward the claims file to the appropriate specialist for a medical opinion regarding the claim for an increased rating, prior to April 19, 2016, for the Veteran's squamous cell carcinoma (non-small lung cancer), status post right lower lobe wedge resection and mediastinal lymph node dissection.  After reviewing the entire record, the examiner should offer opinions responding to the following questions:

(a)  	Whether it is at least as likely as not (50 percent probability or more) that the Veteran's lung cancer recurred PRIOR TO APRIL 19, 2016.

(b)  	Whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's respiratory symptoms, prior to April 19, 2016, were attributable to his lung cancer (whether benign or malignant).

The examiner should discuss the Veteran's timeline of imaging test results-for example, the April 2015 CT scan's impressions of post-procedural changes of the right lower lobe wedge resection; a 3 mm noncalcified nodule in the left upper lobe; and a 2 mm nodule in right upper lobe.  The examiner should also discuss the Veteran's symptoms, as reflected by his lay statements and VA medical records.  If possible, given the available evidence, the examiner should offer an opinion as to when the Veteran's lung cancer recurred (i.e., became malignant), in the form of an estimated date.

The examiner/s should include detailed rationales in support of all opinions provided.

3.  After completing all indicated development, readjudicate the claims on appeal, in light of all the evidence of record.  IF NECESSARY, RE-EVALUATE THE VETERAN'S BENIGN LUNG CANCER BASED UPON ALTERNATIVE RATING CRITERIA.  SEE 38 C.F.R. § 4.97, DIAGNOSTIC CODE 6820.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

